DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR. 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/30/2020 has been considered.

Claim Objections
Claim 10 is objected to because of the following informalities:
Line 1, the term “Claim 10” should be changed to “Claim 9” because the claim cannot be depending on itself.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the supporting member of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagiri et al. (US Pub. 2018/0019435.)
Regarding claim 1, Katagiri discloses a display device 10 (par. 0055) usable with an image forming apparatus, the display device comprising: a liquid crystal unit (i.e. panel 200) including a liquid crystal screen 203 and a frame 204 supporting 5the liquid crystal screen; a supporting member 520 of metal supporting the liquid crystal unit; and an insulative spacer 512a  providing a space between the 
Regarding claim 2, Katagiri discloses wherein the frame has a stiffness higher than that of the liquid crystal screen (see material symbols of metal frame 204 vs liquid crystal 203, fig. 13.)
Regarding claim 4, Katagiri discloses wherein a plurality of such spacers are provided at three positions spaced in a direction parallel with the 20liquid crystal screen, respectively (see 512a1, 512a2, fig. 6.) 
Regarding claim 5, Katagiri discloses wherein the liquid crystal unit has a substantially rectangular shape as seen in a direction perpendicular to the liquid crystal screen, and the spacers are disposed in a zone not more than 1/4 of 25the length of one side of the liquid crystal unit (fig. 6.)
Regarding claim 6, Katagiri discloses wherein the spacers are10204637(CFE06787) 26 provided at four corner positions of the liquid crystal unit, respectively (fig. 6.)
Regarding claim 7, Katagiri discloses wherein the liquid crystal unit has a substantially rectangular shape as seen in a direction perpendicular to the 5liquid crystal screen, and the spacers are provided at four corner positions of the liquid crystal unit, respectively, and at each side of the liquid crystal unit, a width of the spacer is smaller than that of a side on which the spacer is provided (fig. 6.)
Regarding claim 9, Katagiri discloses an electroconductive member 400 (fig. 3A, par. 0041) provided in contact with and between the frame and 15the supporting member, the electroconductive member having a stiffness lower than that of the spacer.  
Regarding claim 10, Katagiri discloses wherein the electroconductive member 400 is in contact with the supporting member 520 and a portion of the frame 20corresponding to a display area of the liquid crystal screen (fig. 3A.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. in view of Uchida et al. (US Pub. 2011/0235254.)
	Katagiri does not disclose the display panel includes a touch panel and is swingable relative to an image forming apparatus
	Uchida (fig. 1) discloses an image forming apparatus having a photosensitive member, an exposing unit, 25a developing unit (par. 33-35), and a display panel 12 that includes a touch panel 12a (fig. 2) and is swingable relative to the image forming apparatus (fig. 3, par. 45.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katagiri device to incorporate the display panel as taught by Uchida 
 so that the user can be able to directly input the operation request via touch screen and at a comfortable angle.

Allowable Subject Matter
8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852